Citation Nr: 0026020	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include adjustment disorder and 
depression.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased disability evaluation for 
left shoulder acromioclavicular separation, currently 
evaluated as 20 percent disabling.

7.  Determination of proper initial rating for headaches of 
mixed etiology.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  The 
appellant served on active duty from June 1971 to March 1974. 

Additionally, the Board notes that, in an October 1998 
statement, and March 1999 and June 1999 VA forms 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested 
consideration of the issues of service connection for seizure 
disorder and whether new and material evidence has been 
submitted to reopen the claims of service connection for left 
shoulder tendonitis and a left knee disorder.  However, as 
the only issues currently before the Board are those set 
forth on the title page of this decision, these matters are 
referred to the RO for appropriate action.


REMAND

Upon a preliminary review of the record, the evidence shows 
that, in a June 1999 VA form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested that he be scheduled for an 
appeal hearing at the RO.  However, the record does not show 
that the veteran has either withdrawn his request for an RO 
hearing, or has been scheduled for such hearing.

In this regard, the Board notes that the law is clear that a 
hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his/her behalf, 
expresses desire to appear in person, as per 38 C.F.R. 
§ 20.700(a) (1999).  As such, this case is REMANDED to the RO 
for the following action:

The appellant should be scheduled for a 
personal hearing before a hearing 
officer, to be held at the RO, as soon as 
is practicable.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


